                  Case 3:18-cv-01801-JCH Document 10 Filed 11/20/18 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                                          for the
                                                  District of Connecticut

                       Shelton
                        Plaintiff                            )
                                                             )
                                                                                           3:18-cv-01801-JCH
                           v.                                )      Case No.
                Post University, Inc.                        )
                                                             )
                       Defendant

                                            NOTICE OF APPEARANCE

To:     The clerk of court and all parties of record

        I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

                                                 Plaintiff James Shelton
                                                                                                                     .


                 Nov 20, 2018                                       /s/ Anthony I. Paronich
Date:
                                                                                       Attorney’s signature

                                                                    Anthony Paronich (MA Bar No. 678437)
                                                                                   Printed name and bar number
                                                                    Broderick & Paronich, P.C.
                                                                    99 High St, Suite 304
                                                                    Boston, Massachusetts 02110
                                                                                             Address

                                                                    anthony@broderick-law.com
                                                                                         E-mail address

                                                                    (508) 221-1510
                                                                                        Telephone number

                                                                    (617) 830-0327
                                                                                          FAX number




Rev. 5/4/2011
             Case 3:18-cv-01801-JCH Document 10 Filed 11/20/18 Page 2 of 2


                                   CERTIFICATE OF SERVICE


I hereby certify that on
                             Nov 20, 2018           , a copy of foregoing was filed electronically and served
by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to all parties
by operation of the Court=s electronic filing system or by mail to [Below list the names and addresses of anyone
unable to accept electronic filing] as indicate on the Notice of Electronic Filing. Parties may access this filing
through the Court's CM/ECF System.


                                                            /s/ Anthony I. Paronich
                                                            Attorney’s signature
